DETAILED ACTION
Applicant’s arguments filed in the reply on 11/5/2021 were received and fully considered. Claims 1, 3, 5, 9 and 11-14 were amended. Claim 10 is cancelled. Claims 1 – 9, 11-14 are pending in this application. As such, claims 1 – 9, 11-14 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0088516, filed on  7/22/2019.

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/5/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references that are currently applied. Please see prior art section above for more detail including updated citations and obviousness rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US20180286401A1)(hereinafter "Oh"), Cote et al. (US6125347A)(hereinafter "Cote"), Beaver et al. (US20160071517A1)(hereinafter "Beaver"), and Akback et al. (US20150370787A1)(hereinafter " Akback").

Oh, Beaver and Akback were applied in the previous office action
Regarding claim 1, Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user, comprising: a  memory; a microphone; and a processor configured to: (Par. 0010:” … a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech, a memory storing information about an operation of the speech recognition service, a display outputting a screen associated with the operation of the speech recognition service, and a processor electrically connected with the communication module, the microphone, the memory, and the display.”)
recognize the speech from the received sound signal using a language model stored in memory, (Oh, Par. 0126:” The speech recognition module may include an acoustic model and a language model. For example, the acoustic model may include information associated with a speech, and the language model may include unit phoneme information and information about a combination of unit phoneme information.”, and Par. 0316:” ... first memory may include an natural language understanding [NLU] module.”)
determine an intention of the user based on the recognition result, (Oh, Par. 0256:”… the intelligence agent 151 of FIG. 1B of the user terminal 100 of FIG. 1B may calculate the experience point of an artificial intelligence assistant based on function response settings corresponding to the function execution [e.g., identification of the intent of user speech] of the NLU module 220 of FIG. 1D.”)
Oh does not teach execute an application installed in the Al apparatus, receive, via the microphone, a sound signal corresponding to speech of the user while the application is executed, wherein the application usage log of the user is a usage log indicating which application is being executed at a time when the sound signal corresponding to speech of the user is received; and obtain   an application usage log of the user when the determination of the intention is not successful, update the stored language model using the obtained  application usage log of the user.

execute an application installed in the Al apparatus, (Cote, Col. 1, lines 10 – 13:”…a speech recognition system and more particularly to a speech recognition system which facilitates the running of multiple user application programs …”)
receive, via the microphone, a sound signal corresponding to speech of the user while the application is executed, (Cote, Col. 9, lines 55 – 59:” Once a speech event is input to the system through the microphone 18, the system initiates a new dictation event by creating a dictation event record in the dictation event database in step 74.”, and Col. 4, lines 59 – 64:” speech recognition program itself is illustrated in greater detail in FIG. 3. As indicated previously, acoustic signals received by microphone 18 are converted to digital values and are processed to obtain spectral frames.”, and Col. 3, lines 31 – 39:” the operating system extended by DesqView allows multiple programs to run essentially simultaneously, i.e. on a time-sharing basis. Under Desqview, a designated one of the programs receives a designated or selectable one of the running programs receives user input. In the embodiment being described, the speech recognition program, designated by reference character 45, is run as the program which principally receives user input.”, and Col. 3, lines 35 – 45:” Other user application programs which are to run simultaneously with and be controlled by the recognition program 45 are indicated by reference characters 47-49 as indicated previously. One of these programs may, for example, be a word processing program such as WordPerfect, as designated by reference character 47. Another program may be a programming editor such as the well known EMACS program, designated by reference character 48, and a third program may be a spreadsheet program such as the well known LOTUS 1-2-3, designated by reference character 49.”).
wherein the application usage log of the user is a usage log indicating which application is being executed at a time when the sound signal corresponding to speech of the user is received; and (Cote, Col. 1, lines 44 – 63:” An important aspect of the present invention is that the speech recognition program which processes spoken input maintains a database for each other user application program which is run. This use of multiple databases allows the speech recognition program to essentially maintain a separate effective "context" for each of the user programs. As each translation of a spoken input is sent to a running one of the other user application programs, the recognition program adds a record to the respective database, which record identifies the translation which was sent; identifies the speech event which was translated; and also identifies alternate possible translations of the speech event. The speech recognition program also includes means for responding to a respective user spoken command to undo the effect of a previously sent translation using the corresponding record in the respective database and also means for responding to a respective user command to send to a designated one of the other user application programs, a selected one of the alternate translations, again using the corresponding record in the respective database.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of  Cote to receive, via the microphone, a sound signal corresponding to speech of the user while the application is executed and the application usage log of the user is a usage log indicating which Application is being executed, in order to improve accuracy of recognition by limiting the active vocabulary to those words which can validly be accepted by the active user application program at any given point in time, as evidence by Cote (See Col. 3, lines 47 – 50).

Oh and Cote do not teach obtain an application usage log of the user when the determination of the intention is not successful, update the stored language model using the obtained  application usage log of the user. 

Beaver teaches obtain an application usage log of the user when the determination of the intention is not successful, (Beaver, Par. 0078:” In some examples, the intent units 402 may conversation history [log] between a human and a virtual assistant.”, and Par. 0098:”In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote  in view of  Beaver to determine if intention is not successful, in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).

Oh, Cote, and Beaver do not teach update the stored language model using the obtained application usage log of the user. 

Akback teaches teach update the stored language model using the obtained application usage log of the user (Akback, Par. 0005:” … a knowledge source is adapted to a session context for a user by incorporating user-interaction information from the usage history of the user or other similar users. For example, information from user interactions or "turns" with an application or device may be mapped to the knowledge source. Based on sequences of the mapped user interactions, an intent sequence model is determined. The intent sequence model then may be used to build or adapt language models and SLU models based on session context, including real time generation and interpolation of the models, thereby functioning as session context models. In this way, the model may be used for determining a set of likely next turns, given a previous turn or turns. Language model[s] for the set of likely next turns then may be accessed or generated to facilitate accurate recognition of the next turn.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote , and Beaver in view of Akback to employ the application usage log of the user is a usage log of an application that is being executed at a time when the sound signal corresponding to speech of the user is received and update the stored language model using the obtained application usage log of the user in order to improve the accuracy of the systems by providing better target and predictive modeling, as evidence by Akback (see Par. 003)


Regarding claim 2, Oh, Cote, and Akaback do not teach the Al apparatus of claim 1, wherein the processor is further configured to update the stored language model by: comparing the recognition result based on the stored language model with the obtained application usage log of the user to extract a first keyword for updating the stored language model based on the application usage log of the user; and updating the stored language model based on the extracted first keyword.
Beaver teaches comparing the recognition result based on the stored language model with the obtained application usage log of the user to extract a first keyword for updating the stored language model based on the application usage log of the user; (Beaver, Par. 0034:” the recognition techniques to convert the input into a format that is understandable by a computing device, such as text”, and Par. 0078:” In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history [log] between a human and a virtual assistant”, and Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the sample questions 606 may comprise inputs that represent the type of language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., “change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?”, and Par. 0098:” In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit. In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
and updating the stored language model based on the extracted first keyword. (Beaver, Par. 0098:” In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, and Akback  in view of Beaver to compare the recognition result based on the stored language model with the obtained application usage log of the user to extract a first keyword for updating the stored language model based on the application usage log of the user; and updating the stored language model based on the extracted first keyword, in order to improve and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).

Regarding claim 3, Oh, Cote, and Akback do not teach the Al apparatus of claim 2, wherein the processor is further configured to: extract a second keyword corresponding to the extracted first keyword from the recognition result wherein the stored language model is further updated by mapping the extracted second keyword to the extracted first keyword for the stored language model.
Beaver teaches the Al apparatus of claim 2, wherein the processor is further configured to: extract a second keyword corresponding to the extracted first keyword from the recognition result (Beaver, Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the sample questions 606 may comprise inputs that represent the type of language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?” By presenting these the sample questions 606, a user, or voter may have additional context for determining whether the user input 602 is correctly mapped to the intent unit.”, and Par. 0098:” In another example, row 818 may have an action such as ‘adjust model.’ This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit.”)
 wherein the update of the stored language model is further based on mapping the extracted second keyword to the extracted first keyword for the stored language model. (Beaver, Par. 0098:”In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, and Akback  in view of  Beaver to extract keywords and update the language model per keywords extracted in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).

 method includes a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech a memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.

With regard to claim 14, Oh teaches A non-transitory machine readable storage medium having a program stored therein, wherein the program is configured for performing a method for recognizing speech of a user, the method including: (Oh, Par. 0010:” The method includes a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech a memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Cote, Beaver, and Akback as applied to claim 1, in further view of Yamamura et al. (US20050131589A1)(hereinafter "Yamamura").

Yamamura was applied in the previous office action.
With regard to claim 4, Oh, Cote, Beaver, and Akback teach an artificial intelligence (AI) apparatus for recognizing speech of user.

Yamamura teaches wherein the processor is further configured to: determine reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the determined reliability. (Par. 0004:” There is a need for reliable intention estimation systems that can estimate an operator's intention with satisfactory accuracy. There is also a need for determining how reliable or how strong an estimated intention is, such that operation assistance can be provided accordingly”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver, and Akback in view of Yamamura to calculate reliability of the determination of the intention in order to provide effective estimation of an operator's intention, and providing a confidence index to indicate the reliability or degree of confidence of the estimated intention of the operator, as evidence by Yamamura (see Par. 0005).

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Cote,  Beaver, and Akback as applied to claim 1, 5, 6 and 6 respectively in further view of Yuan et al. (US 20200335095 A1)(hereinafter "Yuan").

Yuan was applied in the previous office action

With regard to claim 5, Oh, Cote, Beaver, and Akback do not teach the Al apparatus of claim 1, wherein the processor is further configured to: project the recognition result onto a vector space using an intention classifier; wherein determination of the intention of the user is determined by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space.
Yuan teaches project the recognition result onto a vector space using an intention classifier; wherein determination of the intention of the user is determined by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space. (Yuan, Par. 0023:” ... the vector distance between encoded intent vectors that have the same or similar meanings is very close in a multi-dimensional intent vector space. As a result of this observation, it was determined that the distance between intent vectors can be utilized to represent similarity of meanings of different vector-encoded sentences or phrases and that, by randomly varying an intent vector itself, more accurate intent recognition models are created relative to conventional input text variations.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver and Akback in view of Yuan to project the recognition result onto a vector space and determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities 

With regard to claim 6, Oh, Cote, Beaver and Akback do not teach the AI apparatus of claim 5, wherein the processor is further configured to determine the intention of the user as an intention corresponding to a nearest intention group from the location of the projected recognition result among the plurality of intention groups.
Yuan teaches wherein the processor is further configured to determine the intention of the user as an intention corresponding to a nearest intention group from the location of the projected recognition result among the plurality of intention groups. (Yuan, Par. 0033:” This higher percentage of valid intent vectors [group] is then used to rapidly create and train the intent recognition model with a contemporaneous high degree of confidence that the intent recognition model, when deployed, accurately determines a user's intent across a variety of phrases that represent intent similar to the sample input text.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver, and Akback in view of Yuan to determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

With regard to claim 7, Oh, Cote, Beaver, and Akback do not teach the AI apparatus of claim 6, wherein the processor is further configured to determine reliability of the determination of the intention higher as a distance from the location of the projected recognition result to the nearest intention group is smaller.
Yuan teaches wherein the processor is further configured to determine reliability of the determination of the intention higher as a distance from the location of the projected recognition result to the nearest intention group is smaller. (Yuan, Par. 0031:”For purposes of example, a multi-dimensional vector distance of zero point eight five [0.85] results in a confidence level of eighty-five percent [85%]. Further, a confidence level of eighty-five percent [85%] or higher [e.g., closer multi-dimensional vector distance approaching 1.0] may be used to consider a respective post-Gaussian candidate intent vector as representing a valid similar intent as the sample intent vector, though it should be understood that any other confidence level may be utilized as appropriate for a given implementation.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver, and Akback in view of Yuan to calculate reliability of the determination of the intention  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).


Yuan teaches wherein the processor is further configured to determine that the determination of the intention is successful when a distance from the location of the projected recognition result to the nearest intention group is lesser than or equal to a preset reference value. (Yuan, Par. 0010:” A permissive embodiment involves performing the validation of the set of candidate intent vectors by determining a multi-dimensional intent vector distance between the input intent vector and the respective candidate intent vector and selecting candidate intent vectors that are within a configured [preset reference] multi-dimensional intent vector distance of the input intent vector as the valid intent vectors that are semantically similar to the input intent vector, which has an advantage of identifying candidate vectors that are proximate in a multi-dimensional vector space relative to the sample intent vector and thereby similar intent vector encodings.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver, and Akback in view of Yuan the distance from the location of the projected recognition result to the nearest intention group is equal to or below a preset reference value  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different .

Claim 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Cote, Beaver, and Akback as applied to claim 1, and 9 respectively, in further view of Danner et al. (US 20050240620 A1)(hereinafter "Danner").

Danner was applied in previous office action.
With regard to claim 9, and 11 Oh, Cote, Beaver, and Akback teach an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 9, Oh, Cote, Beaver, and Akback do not teach the Al apparatus of claim 1, wherein the application usage log of the user includes a type of the executed application and operation content of the user for the executed application.
Danner teaches wherein the application usage log of the user includes a type of the executed application and operation content of the user for the executed application. (Danner, Par. 0042:” If desired, the application runtime environment 24 may also be configured for accessing user-specific attributes in step 84: in this case, the application runtime environment 24 accesses the corresponding user-specific XML control document...”, and Par. 0045:” The log file 70 includes a log file tag 72 that specifies a name attribute 74 and an application attribute 76 that specifies the application having generated the log file 70 during execution by the application runtime environment 24. The log file 72 also includes log entry tags 78a and 78b that specify a standard log entry 80a and an error log entry 80b, respectively”).


With respect to claim 11, Oh teaches the Al apparatus of claim 9, further comprising a communication unit configured to transmit and receive data with an external device, (Oh, Par. 0174:”… server 200 can be via communication interface [or communication module] from external equipment [example Such as, user terminal 100] receive specified data.”, and Par. 0119:” ...either be wirelessly communicated based on wire communication transmission or receive with the associated at least one information of operation of speech-recognition services.”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Cote, Beaver, Akback, and Danner as applied to claim 9, in further view of Kumarasamy  et al. (US20130227352 A1)(hereinafter " Kumarasamy").

Kumarasamy was applied in previous office action.

With regard to claim 12, Oh, Cote, Beaver and Akback, and Danner do not teach The Al apparatus of claim 9, wherein the processor is further configured to determine whether a permission to obtain the application usage log of the user exists; and output a notification to acquire the permission when the permission does not exist. 
Kumarasamy teaches wherein the processor is further configured to determine whether a permission to obtain the application usage log of the user exists (Kumarasamy, Par. 0024:” …the log monitoring rules indicate that in the event of an unauthorized access by a user [User1] to a first database [DB1] associated with the client [Client1], the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1.”).
and output a notification to acquire the permission when the permission does not exist (Kumarasamy, Par. 0024:” … the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1. The log monitoring rules can further specify that in addition to the information regarding the unauthorized access, all log data related to the particular unauthorized user [e.g., data related to previous activities of the user on the particular client] should be transmitted to the collection agent.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Cote, Beaver and Akback, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Je Et al. (U.S. Patent Application: US20200243066A1) teaches Par. 0049:” the plurality of apps 141 and 143 may be a program for performing a function corresponding to the user input. According to an embodiment, the memory 140 may store an intelligence agent 145, an execution manager module 147, or an intelligence service module 149. For example, the intelligence agent 145, the execution manager module 147, and the intelligence service module 149 may be a framework (or application framework) for processing the received user input (e.g., user utterance).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656              

/HUYEN X VO/Primary Examiner, Art Unit 2656